Citation Nr: 0406819	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  02-20 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
spine, claimed as secondary to the service-connected 
cerebrospinal meningitis.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1944 to July 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the RO. 

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has a current back disability as 
a result of the service-connected cerebrospinal meningitis 
with residual seizures.  Furthermore, the veteran asserts 
that he is unemployable due to the service-connected 
disabilities.  

At the outset, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
recently amended with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.  In particular, the RO must 
inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal, provide notice as 
to the type of evidence necessary to substantiate the claim, 
provide notice of the veteran's responsibility to provide 
evidence, provide notice of the actions taken by VA and 
request that he provide any evidence in his possession that 
pertains to the claim.  

Historically, the RO issued a November 2001 rating decision 
which granted service connection for status post 
cerebrospinal meningitis with residual seizures.  An initial 
10 percent rating was assigned effective on October 27, 1998 
and a 40 percent rating was assigned effective from September 
26, 2001.  Service connection was also granted for headaches, 
secondary to the service-connected meningitis.  

In January 2002, the veteran submitted a claim of service 
connection for back pain, claimed as secondary to the 
service-connected meningitis.  In support of his claim, the 
veteran submitted correspondence dated in November 2001 from 
his private physician who noted that the veteran had been a 
patient for the past couple of years.  The physician also 
noted that the veteran suffered from chronic back pain that 
was related to previous meningitis that he had while he was 
in the service.  The physician also noted that the veteran 
was wheelchair bound and had been unable to seek any gainful 
employment in any occupation.  

A September 2001 magnetic resonance imaging (MRI) report 
revealed (1) a compression fracture of the L1 vertebral 
segment with abnormal marrow signal seen posteriorly and 
extending near the bilateral pedicles.  Differential 
considerations included a subacute compression fracture with 
resultant edema versus pathologic compression fracture; (2) 
superior endplate compression deformity of L4 with some 
unusual signal seen in the posterior-superior endplate of L4, 
possibly representing marrow edema from the subacute 
compression fracture; (3) chronic compressive changes, 
anterior-superior endplate of L3; and (4) multilevel 
spondylosis changes.  There was moderate spinal stenosis at 
L3-4 and L4-5.

The veteran was afforded an examination on a fee basis for VA 
in February 2002.  The examiner noted that the veteran had 
arthritis of the cervical spine and thoracic spine and had 
advanced arthritis of the lumbar spine.  The examiner 
indicated that there was no relationship between the chronic 
back discomfort and the cerebrospinal meningitis.  The 
examiner noted that the veteran was trying to relate a 
disease of nervous system to a disease of the musculoskeletal 
system.  The examiner further explained that the back 
discomfort was a disease of the musculoskeletal system and 
that the service-connected cerebrospinal meningitis was a 
disease of the central and peripheral nervous systems.  

The examiner further indicated that the veteran did not have 
any problem performing his usual occupation as an oil field 
pumper, which he had until he retired in 1990, 45 years after 
his meningitis.  The examiner noted that the arthritis of his 
back, which caused chronic back discomfort, aggravated him, 
but that it did not prevent him from continuing his job as an 
oil field pumper.  

The examiner concluded that there was no relation to the 
veteran's acute cerebrospinal meningitis in service to his 
current chronic back discomfort.  His meningitis did not have 
any effect on his back, nor the function of his back.  The 
present cause for the veteran's back discomfort was his 
general arthritis of the cervical, thoracic and lumbar spine.  

Then, in November 2002, the veteran's private physician 
submitted additional correspondence noting that the veteran 
had several lumbar punctures in the service, and that he 
began having back pain during that time.  The physician 
indicated that the veteran continued to have some pain and 
disability secondary to the back pain and that it was unknown 
whether his current pain could be related to that spinal tap 
in the past.  

At his personal hearing before the undersigned Veterans Law 
Judge sitting at the RO in September 2003, the veteran 
testified that he had back pain during service, due to the 
meningitis, and that he has had back pain ever since that 
time.  The veteran related the back pain to the multiple 
spinal taps he endured during service for the meningitis.  

The February 2002 fee basis examiner did not address these 
contentions.  While the examiner found no relationship 
between the arthritis of the spine and the service-connected 
meningitis, the examiner did not consider whether the 
veteran's service-connected meningitis included residuals of 
back pain associated with spinal taps.  As such, the veteran 
should be re-examined to determine the current nature and 
likely etiology of the back disability.  

All pertinent treatment records should be obtained and 
associated with the claims file and the veteran should be 
asked to submit all pertinent records in his possession.  

The Board also points out that while the veteran's private 
physician opined that the veteran had a current back 
disability that was related to the service-connected 
meningitis, the physician did not provide any rationale for 
his opinion.  In light of the foregoing, the veteran's 
private physician should be asked to provide a rationale for 
his opinion that the veteran has a current back disability 
that is related to the service-connected meningitis.  

Finally, the Board notes that the TDIU issue is inextricably 
intertwined with the above described service connection 
issue.  Thus, the veteran's TDIU claim must be deferred 
pending the outcome of his other claim.  See Holland v. 
Brown, 6 Vet. App. 443 (1994).  It also appears that 
development pertinent to the TDIU issue should be 
accomplished.  The determination of disability ratings for 
each service-connected disability is an integral part of the 
evaluation of a TDIU claim.

The RO must complete adjudication of the service connection 
issue before the Board may complete appellate review of the 
claim for TDIU before the Board for appeal, because the 
outcome of the claim of entitlement to service connection for 
a back disability may affect the outcome of the claim for 
TDIU.  Because these claims are inextricably intertwined, the 
issue of service connection for a back disability claimed as 
secondary to the service-connected cerebrospinal meningitis 
with residuals seizures, must be resolved on Remand, and the 
claim returned to the Board, if the decision remains adverse 
to the veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a low 
back disability, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in 


response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed back disorder, 
including, but not limited to, arthritis 
of the spine.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination for review of pertinent 
documents therein.  All indicated tests 
must be conducted.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed back disability.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not that the veteran has 
current disability manifested by back 
pain, including, but not limited to, 
arthritis, due to disease or injury which 
was incurred in or aggravated by service, 
and/or due to the service-connected 
meningitis, to include aggravation due to 
meningitis.  A complete rationale for any 
opinion expressed must be provided.  The 
examiner then should offer a medical 
opinion as to the extent to which the 
service-connected disabilities, alone, 
result in impairment of his ability to 
perform substantially gainful employment 
consistent with his level of education 
and in light of his occupational 
experience.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the 


veteran's claims, including the claim of 
entitlement to a TDIU.  The RO in this 
regard must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


